Dibell, J.
(dissenting)
I concur with Mr. Justice Holt.
*33As lie was about to turn Schwartz looked through the back window of his truck. There was no train in sight. Thus far he was careful. Then he started to make the turn, which was considerably more acute than a right angle, at the same time shifting the gear to make the grade to the railroad track. He necessarily gave attention to the movement of his car and the possible approach' of a train from his left. No train was due. He says, “When 1 turned I made the remark, 'Is there anything coming from that way?’ ” This remark was directed to the two men at his right. He received no answer. His view toward the switch engine coming from his right was obstructed by the ¡presence of the men. They may have been negligent in not seeing the engine. That is not a decisive fact. The defendant is relieved of liability only in the event that Schwartz was negligent. Was he negligent as a matter of law in making the turn onto the railroad track, without a further look, relying on the two men at his right to exercise the caution which his question to them suggested? In my judgment no rule of law says that he was.